NOT FOR PUBLICATION                           FILED
                        UNITED STATES COURT OF APPEALS                         JAN 27 2015
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                            No. 14-10205

                Plaintiff - Appellee,                D.C. No. 2:10-cr-00547-RLH

   v.
                                                     MEMORANDUM*
KIMBERLY CRAWFORD,

                Defendant - Appellant.

                        Appeal from the United States District Court
                                 for the District of Nevada
                         Roger L. Hunt, District Judge, Presiding

                                Submitted January 21, 2015**

Before:          CANBY, GOULD, and N.R. SMITH, Circuit Judges.

        Kimberly Crawford appeals from the district court’s judgment and challenges

the 11-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

            Crawford contends that the district court procedurally erred by failing to

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
explain adequately its reasons for rejecting her sentencing arguments. We review

for plain error, see United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006), and

find none. The record reflects that the court considered Crawford’s arguments and

sufficiently explained the sentence. See United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc).

      Crawford next contends that her sentence is substantively unreasonable in

light of her history of addiction and her rehabilitative efforts. The district court did

not abuse its discretion in imposing Crawford’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances, including

Crawford’s multiple violations of supervised release and the need to afford adequate

deterrence. See Gall, 552 U.S. at 51.

          AFFIRMED.




                                           2                                    14-10205